Ethridge, J.,
delivered the opinion of the court:
The appellant was a purchaser of certain lands at a tax sale in Yazoo county. The owners redeemed the same within the time and in the manner provided by law, and on the redemption thereof paid the chancery court, in addition to the other costs and charges incident to the redemption, five per cent, on the amount of the redemption money as required by section 6972, Hemingway’s Code (section 4338, Code of 1906), which five per cent, so paid amounted to $74.64. At the time of said redemption the county officers were operating under the salary law and the five per cent, was paid into the county treasury. The appellant claimed as purchaser of said land that he was entitled to the five per cent, so paid on the redemption thereof and that the payment of the same to the county treasurer was contrary to law. He presented his claim therefor in due form to the board of supervisors for allowance, which was rejected by the board. Whereupon *540it was appealed to the circuit court where the judgment was against him, and he appealed here.
The question for decision is whether or not the purchaser is entitled to this five per cent, on the total amount of the money necessary to be redeemed under section 6972, Hemingway’s Code (section 4338, Code of 1906), as amended by chapter 214, Laws of 1910, which section reads as follows:
“The tax collector shall file all conveyances of land sold to individuals in the office of the clerk of the chancery court of the county, on or before the first Monday of May, there to remain for two years from the day of sale, unless the land be sooner redeemed; and the owner of the land or any person for him, may redeem the same within two years by paying the clerk, regardless of the amount of the purchaser’s bid at the tax sale, the whole amount of tax for which the land was sold, with all costs and charges consequent upon the sale, and twenty-five per centum damages upon the amount of tax, and all costs, and also all state and county taxes that have accrued on the land since the sale and also five per centum on the whole amount of the redemption money; to infants and persons of unsound mind whose lands may be sold for taxes, the right to redeem the same within two years after obtaining full age or sanity, from any purchaser thereof, on the terms herein prescribed, and on their paying the value of any-permanent improvements on the land made after the expiration of two years from the date of the sale of the lands for-taxes.”
Prior to the enactment of the salary law under section 2197, Code of 1906 (section 1882, Hemingway’s Code), the sheriff or tax collector under clause (f) of said section received two per cent, on the amount necessary to redeem. The chancery clerk, par. 3, clause (e) of said section, in addition to other fees therein provided received two per cent, on the amount necessary to redeem. This section fixes the compensation of the officers, while section 6972, Hemingway’s Code (section 4338, Code of 1906), is silent *541as to what the officers shall receive, but deals with what the owner must pay on redemption on lands sold. Under the salary law the officers on salary were required to collect all fees allowed them and pay the same into the county treasury. So in the present case, if the five per cent, went either to the officers or to the county, the judgment must be affirmed. Nothing is said in this section about where the five per cent, would go. Prior to the Code of 1892 this money went to the chancery clerk by specific provision of statute, and there is nothing in the present statute to indicate that it would go to the purchaser at the tax. sale. By section 6973, Hemingway’s Code (section 4339, Code of 1906), it is provided:
If the purchaser bid at a tax-sale, and pay over a sum larger than the full amount of the taxes, damages, and costs, and the excess at the time of the redemption be in the hands of the tax collector, the same shall be refunded to the purchaser, ’ ’ etc.
By section 6974, Hemingway’s Code (section 4340, Code of 1906), it is provided on redemption that the clerk shall pay over the amount received by him to those entitled to receive it and that he shall also enter on the conveyance a statement of the items making up the amount paid, etc.
By section 6979, Hemingway’s Code (section 4345, Code of 1906), it is provided that, in case the sale were illegal on some other ground, the purchaser may have certain charges decreed a lien in his favor, and under this section it is provided that twenty-five per cent, on the amount of tax and also interest at the rate of ten per cent, and all expenses of conveyance, registration, and all sums paid for taxes on the land afterwards purchased and ten per cent, per annum interest shall be decreed in favor of the purchaser in favor of the holder of the legal title.
Taking all of these provisions of law together, we fail to find where the purchaser is entitled to this five per cent, here claimed. Four per cent, of this amount is absorbed under section 1882, Hemingway’s Code (section 2197, Code of. 1906), in payment of the fees of the officers *542therein mentioned, and it does not appear from any statute which we have found that the purchaser is entitled to the five per cent., or to any part thereof, and his right to such money must be found in the statute before he can recover. This being true, it is immaterial as to whether any officer would get the five per cent, or whether the county would get the five per cent.
The judgment of the court below will therefore be affirmed.

Affirmed.